 8:19-cv-00153-RGK-PRSE Doc # 47 Filed: 01/12/21 Page 1 of 1 - Page ID # 628




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAVID IVEY,

                   Petitioner,                             8:19CV153

      vs.
                                               MEMORANDUM AND ORDER
ASHLEY SACRISTE,

                   Respondent.


       On December 4, 2020, the court entered a Memorandum and Order denying
Petitioner’s Motion for Leave to Appeal in Forma Pauperis (filing 44) and directed
Petitioner to pay the $505.00 appellate filing fee within 30 days. To date, Petitioner
has not paid the appellate filing fee or taken any other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner is not permitted to proceed in forma pauperis on appeal.

      2.    The clerk of the court is directed to process Petitioner’s appeal to the
Eighth Circuit Court of Appeals in accordance with their standard procedures.

      Dated this 12th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
